900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy BETHEA, Plaintiff-Appellant,v.R.M. JARVIS, Defendant-Appellee.
No. 89-7702.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 2, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Eugene A. Gordon, Senior District Judge.  (C/A No. 88-914-S)
Billy Bethea, appellant pro se.
Howard Edwin Hill, Office of the Attorney General, for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Billy Bethea appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Bethea v. Jarvis, C/A No. 88-914-S (M.D.N.C. June 19, 1989).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 Although Bethea cannot bring an action against the administrator of a prison under the theory of respondeat superior, he may file an action against a prison guard if he can show that the guard was deliberately indifferent to his excremental needs